IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRAIG GENESS : CIVIL ACTION
v. NO. 16-876
COMMONWEALTH OF o
PENNSYLVANIA
ORDER

AND NOW, this 15th day of February 2019, following today’s telephone conference
requested by counsel to address deadlines under our February ll, 2019 Order (ECF Doc. No. 156),
and mindful of the parties’ obligations under our November 9, 2018 Order (ECF Doc. No. 136)
including subpoenaing fact witnesses for deposition to possibly discover their knowledge, but not
necessarily their deliberative mental processes, for purposes of showing a basis for monetary relief,
and further finding good cause established by the Commonwealth to defer identifying the ADR

process and no opposition to a limited extension of time to file an answer, it is ORDERED:

l. Defendant is GRANTED leave to file an answer no later than March 1, 2019;

2. The parties shall negotiate in good faith to decide upon an appropriate Mediator
and report by faxed letter on any decision as soon as possible but file a stipulation selecting the
ADR process due no later than March 1, 2019; and,

3. The parties may proceed with discovery consistent with our November 9, 2018

%¢

KEAI@;Y, J.

order (ECF Doc. No. 136).

